DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12, 14-15, 17-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arieli et al. (US 2016/0338585).
Regarding claim 1, Arieli discloses, an interferometric method (Figs. 1-5) comprising: 
obtaining an interference signal (Para. 0050) from an object (210) having a first layer (Para. 0008 and 0127) and a second layer (Para. 0008 and 0127), the interference signal being generated by an interferometric imaging system; 
after obtaining the interference signal: 
determining a first interference signal component of the interference signal that corresponds to a depth of the first layer (Para. 0008 and 0127); and 
determining a second interference signal component of the interference signal that corresponds to a depth of the second layer (Para. 0008 and 0127); and 
after determining the first interference signal component: 
determining a thickness of the first layer based on the first interference signal component (Para. 0008 and 0127); and 
determining a thickness of the second layer based on the thickness of the first layer and the second interference signal component (Para. 0008 and 0127).
Regarding claim 2, Arieli discloses, the object further has a third layer, the second layer being between the first and third layers (Para. 0008 and 0109), the method further comprising: 
after obtaining the interference signal: 
determining a third interference signal component of the interference signal that corresponds to a depth of the third layer (Para. 0008 and 0109); and 
after determining the first, second, and third interference signal components: 
determining a thickness of the third layer based on the second interference signal component and the third interference signal component (Para. 0008 and 0109).
Regarding claims 3 and 15, Arieli discloses, determining the first interference signal component comprises: 
computing an envelope of the interference signal (Para. 0057 and 0109-0111); 
iteratively applying a harmonic frequency modulation to the envelope a predetermined number of times, thereby generating a time domain modulated signal (Para. 0109); 
performing a Fourier transform of the time domain modulated signal, thereby generating a frequency domain modulated signal (Para. 0057 and 0109); and 
identifying a frequency of the frequency domain modulated signal having a greatest intensity, and then converting the identified frequency to a depth, the depth corresponding to the depth of the first layer (Para. 0109-0111 and 0127-0129), or 
converting the frequency domain modulated signal to a depth profile, and then identifying a depth of the depth profile having a greatest intensity, the depth having the greatest intensity corresponding to the depth of the first layer (Para. 0109-0111 and 0127-0129).
Regarding claim 5, Arieli discloses, the thickness of the first layer is equal to the depth of the first layer (Para. 0008, 0127 and 0135).
Regarding claim 6, Arieli discloses, analyzing or estimating optical and/or fluid properties of the object based on the time domain modulated signal and/or the frequency domain modulated signal (Para. 0008 and 0010).
Regarding claim 7, Arieli discloses, determining the second interference signal component comprises: performing a Fourier transform of the interference signal, thereby generating a frequency domain interference signal (Para. 0057 and 0109); and identifying a frequency of the frequency domain interference signal having a greatest intensity, and then converting the identified frequency to a depth, the depth corresponding to the depth of the second layer (Para. 0109-0111 and 0127-0129), or converting the frequency domain interference signal to a depth profile, and then identifying a depth of the depth profile having a greatest intensity, the depth having the greatest intensity corresponding to the depth of the second layer (Para. 0109-0111 and 0127-0129).
Regarding claim 8, Arieli discloses, the thickness of the second layer is equal to the difference between the depth of the first layer and the depth of the second layer (Para. 0008 and 0127-0129).
Regarding claims 9 and 17, Arieli discloses, preprocessing the interference signal prior to determining the first and second interference signal components (Para. 0008 and 0127-0129).
Regarding claims 10 and 18, Arieli discloses, the preprocessing comprises suppressing a DC term of the interference signal (Para. 0115).
Regarding claim 11, Arieli discloses, the object is a tear film of the eye (Para. 0008).
Regarding claim 12, Arieli discloses, the first layer is a lipid layer (Para. 0008, lines 1-8), and the second layer is an aqueous layer or a mucin layer (Para. 0008, lines 1-8).
Regarding claim 14, Arieli discloses, the interference signal is acquired by a spectrometer of the interferometric imaging system (Para. 0127-0129 and 0135).
Regarding claim 19, Arieli discloses, the object is a tear film of the eye (Para. 0008), and the thickness is of a lipid layer of the tear film (Para. 0008).
Regarding claim 22, Arieli discloses, the interference signal is acquired by a spectrometer (Para. 0127-0129 and 0135).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arieli et al. (US 2016/0338585) as applied to claims 3 and 15 above, in view of Yaroslavsky et al. (US 2007/0213792). 
Arieli remains as applied to claims 3 and 15 above.
Arieli does not disclose compensating the time domain modulated signal for attenuation caused by the harmonic frequency modulation.
Yaroslavsky teaches, from the same field of endeavor that in an interferometric method that it would have been desirable to include compensating the time domain modulated signal for attenuation caused by the harmonic frequency modulation (Para. 0134).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include compensating the time domain modulated signal for attenuation caused by the harmonic frequency modulation as taught by the interferometric method of Yaroslavsky in the interferometric method of Arieli since Yaroslavsky teaches it is known to include this feature in an interferometric method for the purpose of providing an effective interferometric method with improved performance.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arieli et al. (US 2016/0338585) as applied to claims 1 and 15 above, in view of Hanebuchi et al. (US 2013/0208968).
Arieli remains as applied to claims 1 and 15 above.
Arieli does not disclose the first layer is too thin to be resolved by a Fourier transform of the interference signal or of the interference signal having a DC term suppressed.
Hanebuchi teaches, from the same field of endeavor that in an interferometric method that it would have been desirable to make the first layer is too thin to be resolved by a Fourier transform of the interference signal or of the interference signal having a DC term suppressed (Para. 0006-0007 and 0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first layer is too thin to be resolved by a Fourier transform of the interference signal or of the interference signal having a DC term suppressed as taught by the interferometric method of Hanebuchi in the interferometric method of Arieli since Hanebuchi teaches it is known to include this feature in an interferometric method for the purpose of providing a high speed interferometric method with reduced noise/FPN.
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that Arieli does not disclose “that thickness of each layer is based on interference signal components that correspond to depths of a multilayer object.  In other words, the present claims recite that both layer thicknesses are based on interference signals, whereas, Arieli only uses interferometry to determine one of the layer thicknesses.”  The Examiner points out that Arieli discloses that “one embodiment of the present invention  a combination of a spectrometer and an interferometer is used for measuring the lipid and aqueous layers” (Para. 0018, lines 1-3) and “the interferometer 140…for calculating the thickness of the lipid and aqueous layers.  Since the spectra of the image are also obtained by the spectrometer, the spectra by the spectrometer and the spectra obtained by the interferometer can be compared” (Para. 0111, lines 1-12), therefore, the Examiner interprets that Arieli discloses that thickness of each layer is based on interference signal components that correspond to depths of a multilayer object and that both layer thicknesses are based on interference signals. 
Also, the Examiner points out that Arieli discloses “a method of diagnosing dry eye by taking multiple measurements from a single point of the subject’s eye.  Each measurement uses an interferometer and calculates the thickness of the aqueous and lipid layers” (Para. 0010, lines 1-5) which the Examiner interprets that Arieli discloses that it is conventional that both layer thicknesses are based on interference signals and an interferometer is used to calculate the thickness of a first and second layer. 
In response to applicant’s arguments that Arieli does not disclose “the thickness of the second layer [is] based on the thickness of the first layer. Accordingly, the thicknesses of the first and second layer are not determined simultaneously; rather, the thickness of the first layer is determined first such that the thickness of the second layer can be determined based on that determined thickness of the first layer.”   The Examiner points out that Arieli discloses “the light reflections from the ocular surface arise from the combined aqueous + lipid layer and the lipid layer alone since the wavelength-dependent fringes from the aqueous layer only cannot be observed. Thus, the tear lipid layer thickness needs to be measured separately and subtracted from the combined aqueous + lipid thickness to derive aqueous-only layer thickness.” (Para. 0008, lines 1-8),  “a method of diagnosing dry eye by taking multiple measurements from a single point of the subject’s eye.  Each measurement uses an interferometer and calculates the thickness of the aqueous and lipid layers…The same equation can also be used to measure the thickness of the lipid layer; thus, aqueous-only layer thickness is calculated by subtracting the measured lipid-only layer thickness from the combined aqueous + lipid layer thickness” (Para. 0010, lines 1-10) and further evidenced by Para. 0108, lines 1-8 of Arieli, therefore, the Examiner interprets that Arieli discloses “the thickness of the second layer [is] based on the thickness of the first layer”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huth et al. (US 2008/0273171) discloses an interferometer that uses an interferometer to determine the thickness of a first layer and a second layer based on the first layer (Para. 0023).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        05/20/2022